Citation Nr: 0314705	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  02-06 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to VA death 
benefits, including accrued benefits.  


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Associate Counsel


INTRODUCTION

The veteran had active military service with the Philippine 
Scouts from January 1941 to May 1942, including confinement 
as a prisoner of war during part of 1942.  He was a member of 
the Bureau of Constabulary from October 1942 to March 1945, 
and he had active service under a recognized commissioned 
officer of the United States Army from April 1945 to July 
1945 and with the Philippine Scouts from July 1945 to June 
1946.  The veteran died in November 1992, and the appellant 
claims that she is the surviving spouse.  

In September 1990, the Board determined that the veteran had 
forfeited all rights, claims, and benefits under all laws 
administered by the VA because he had rendered assistance to 
the Japanese-controlled Bureau of Constabulary.  The 
September 1990 Board decision became final because the 
veteran was notified of the decision by letter dated 
September 19, 1990, and he did not appeal.  38 U.S.C.A. 
§§ 7104(b) (West 2002) (formerly 38 U.S.C.A. § 4004(b)); 
38 C.F.R. §§ 20.1001, 20.1100 (2002).  

This appeal is before the Board of Veterans' Appeals (Board) 
from an October 2001 decision from the Manila, Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
the appellant has no legal entitlement to VA death benefits, 
including accrued benefits, as a result of the forfeiture 
action against the veteran.  


REMAND

This case must be remanded because the VA has not fulfilled 
its duty to inform the appellant in the development of the 
claim.  Under the provisions of The Veterans Claims 
Assistance Act of 2000 (VCAA), the VA shall notify the 
claimant and the claimant's representative, if any, of the 
evidence that is necessary to substantiate the claim, which 
evidence the claimant is to provide, and which evidence the 
VA is to attempt to obtain for the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  

The Board's April 2003 letter, which was intended to provide 
notice of applicable VCAA provisions, was mailed to an old 
address, which the appellant had not used since May 2002.  
The VA's duty involves mailing notice to a new known address.  
See Davis v. Principi, 17 Vet. App. 29, 33 (2003).  

Because the April 2003 VCAA notice was mailed to the wrong 
address when the appellant had provided a more recent 
address, the VA has not fulfilled its duty to inform the 
appellant of the applicable laws and regulations, including 
applicable provisions of VCAA, the evidence needed to 
substantiate the claim, and which party is responsible for 
obtaining certain types of evidence.  Quartuccio v. Principi 
, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).  

To ensure that the VA has fulfilled its duty to assist and 
inform the appellant in the development of the claim, as 
required by the VCAA, the case is remanded to the RO for the 
following development:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 
Quartuccio, 16 Vet. App. at 187; 
McKnight, 131 F.3d at 1485.  In 
particular, the RO should note the 
appellant's new address from her June 
2002 substantive appeal and March 2003 
statement, and ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the VCAA are fully complied with and 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  After undertaking any development 
deemed essential, the RO should 
readjudicate whether the appellant has 
legal entitlement to VA death benefits, 
including accrued benefits, based upon 
the entire evidence of record.  All 
pertinent law, Court decisions, and 
regulations should be considered.  If the 
claim remains in denied status, the 
appellant and her representative, if any, 
should be provided with a supplemental 
statement of the case, which includes 
notice of any additional pertinent laws 
and regulations that were used, and a 
full discussion of action taken on the 
veteran's claim.  The RO's actions should 
follow the Court's instructions detailed 
in Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

3.  Thereafter, if appropriate, the 
claims folder should be returned to the 
Board for further appellate review.   By 
this remand, the Board intimates no 
opinion as to any final outcome 
warranted.  No action is required of the 
veteran until he is notified by the RO.  

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


